Exhibit 10.20

INDEPENDENT DIRECTOR RESTRICTED STOCK AWARD

THIS STOCK AWARD (“Award”) is granted this              day of     ,
20             by Westell Technologies, Inc., a Delaware corporation (“Westell
Technologies”) to             (the “Director”).

WHEREAS, Westell Technologies is of the opinion that its interests will be
advanced by granting Director a proprietary interest in Westell Technologies,
thus providing Director with a more direct stake in Westell Technologies’
welfare and creating a closer relationship between Director’s interests and
those of Westell Technologies;

NOW, THEREFORE, in consideration of services rendered to Westell Technologies by
the Director and the services and other conditions required hereunder, Westell
Technologies hereby grants this Award to Director pursuant to the WESTELL
TECHNOLOGIES, INC. 2004 STOCK INCENTIVE PLAN on the terms expressed herein.

1. Stock Award. Westell Technologies hereby grants to Director an award of
             (            ) shares of Class A common stock of Westell
Technologies (the “Award Shares”), subject to the forfeiture and
nontransferability provisions set forth in Sections 2 and 3, respectively, and
the other terms and conditions set forth herein.

2. Restrictions. Except for such proportions as shall have been released
pursuant to Section 4 from the forfeiture period set forth in Section 3, the
Director shall not sell, assign, transfer, convey, pledge, hypothecate,
encumber, donate or otherwise dispose of any of the Award Shares under any
conditions (and any disposition or attempted disposition shall be void and of no
force or effect whatsoever) until             , at which time the Award Shares
shall be released from the restrictions herein if the Director is then a member
of the board of directors of Westell Technologies.

3. Forfeiture. Except for such vesting as may occur pursuant to Section 4 below,
if Director’s position as a member of the board of directors of Westell
Technologies terminates prior to             , for any reason, whether such
termination is voluntary or involuntary and whether it occurs by reason of
resignation, expiration of term without reelection, removal, or otherwise, any
Award Shares not yet vested shall be immediately forfeited and returned to
Westell Technologies without any payment or other consideration for the shares.
In connection therewith, Director has executed and delivered to Westell
Technologies stock powers endorsed in blank and grants Westell Technologies an
irrevocable power of attorney to transfer forfeited Award Shares to Westell
Technologies.

4. Vesting. (a) On             , 25% of the Award Shares shall become vested and
nonforfeitable if Director is then a member of the board of directors of Westell
Technologies.

(b) On             , an additional 25% of the Award Shares shall become vested
and nonforfeitable if Director is then a member of the board of directors
Westell Technologies.



--------------------------------------------------------------------------------

(c) On             , an additional 25% of the Award Shares shall become vested
and nonforfeitable if Director is then a member of the board of directors of
Westell Technologies.

(d) On             , the last 25% of the Award Shares shall become vested and
nonforfeitable if Director is then a member of the board of directors of Westell
Technologies.

5. Legend. Certificates representing the Award Shares (and any shares received
in respect of the Award Shares as contemplated by Paragraph 7) shall bear a
legend as follows:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE ISSUER AND THE HOLDER
DATED             , A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER
HEREOF AT THE ISSUER’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.”

6. Dividends. Director shall be entitled to receive and retain all dividends and
other distributions paid on the Award Shares granted under this Award that have
not been forfeited except for stock dividends on unvested Award Shares (which
shall be subject to Section 7). Director shall not be entitled to receive any
dividends or other distributions on any Award Shares that are paid after the
Award Shares have been forfeited.

7. Adjustments and Certain Distributions. In the event that, prior to the
termination of the restrictions hereunder on all the Award Shares, Westell
Technologies shall have effected one or more stock splits, stock dividends or
other increases of its common stock outstanding without receiving consideration
therefore, all stock received by Director in respect of the Award Shares that
are then subject to the restrictions and risk of forfeiture hereunder shall also
be held subject to such restrictions and risk of forfeiture. In addition, any
stock or other securities of any Westell Technologies subsidiaries received by
Director in respect of any Award Shares that are then subject to the
restrictions and risk of forfeiture hereunder shall also be held subject to such
restrictions and risk of forfeiture.

8. Non-Transferability. This Award and the rights and privileges conferred by
this Award are personal to Director and shall not, until vested, be sold,
assigned, transferred, conveyed, pledged, hypothecated, encumbered or donated in
any way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

9. Withholding Taxes. Under current law and based upon the status of Director as
a nonemployee member of the board of directors of Westell Technologies, lapse of
restrictions does not create a withholding obligation. Should any change in law
or Director’s status require withholding, the lapse of restrictions on the Award
Shares is conditioned on any applicable withholding taxes having been collected
by lump sum payroll deduction or by direct payment by the Director to Westell
Technologies. If Director does not make such payment when requested, Westell
Technologies may refuse to deliver the Award Shares and to remove the legend on
the Award Shares unless and until arrangements satisfactory to Westell
Technologies for such payment have been made.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Westell Technologies has caused this Award to be granted on
the date first above written.

 

Westell Technologies, Inc. By:  

 

Title  

 

ACCEPTED:

 



--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

ASSIGNMENT OF RESTRICTED STOCK THAT HAS BEEN FORFEITED UNDER TERMS OF
                     STOCK AWARD

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to Westell
Technologies, Inc.,                                               shares of
Class A Common Stock of Westell Technologies, Inc., standing in the name of the
undersigned on the books of the corporation represented by Certificate No.
                    , and does hereby irrevocably constitute and appoint
                    to transfer said stock on the books of the corporation with
full power of substitution in the premises.

 

  Dated:                        ACCEPTED:  

 